Opinion filed January 14, 2010











 








 




Opinion filed January 14,
2010
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh
Court of Appeals
                                                                  ___________
 
                                                          No. 11-09-00148-CR
                                                    __________
 
                             SELVIN GIOVANNA FUENTES, Appellant
 
                                                             V.
 
                                         STATE
OF TEXAS, Appellee
 

 
                                         On
Appeal from the 266th District Court
 
                                                           Erath
County, Texas
 
                                                 Trial
Court Cause No. CR12333
 

 
                                            M
E M O R A N D U M    O P I N I O N
This
is an appeal from a judgment adjudicating guilt.  We dismiss.
Selvin
Giovanna Fuentes originally entered a plea of guilty to the offense of sexual
assault of a child under the age of seventeen.  Pursuant to the plea bargain
agreement, the trial court deferred the adjudication of guilt, placed appellant
on community supervision for ten years, and assessed a $1,000 fine.  At the
hearing on the State=s
motion to adjudicate, the trial court found that appellant had violated the
terms and conditions of his community supervision, revoked his community
supervision, adjudicated his guilt, and assessed his punishment at confinement
for ten years.




Appellant=s court-appointed counsel
has filed a motion to withdraw.  The motion is supported by a brief in which
counsel professionally and conscientiously examines the record and applicable
law and states that he has concluded that the appeal is frivolous.  Counsel has
provided appellant with a copy of the brief and advised appellant of his right
to review the record and file a response to counsel=s brief.  A response has been filed. 
Court-appointed counsel has complied with the requirements of Anders v.
California, 386 U.S. 738 (1967); In re Schulman, 252 S.W.3d 403 
(Tex. Crim. App. 2008); Stafford v. State, 813 S.W.2d 503 (Tex. Crim.
App. 1991); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie
v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974); Gainous v. State,
436 S.W.2d 137 (Tex. Crim. App. 1969); and Eaden v. State, 161 S.W.3d
173 (Tex. App.CEastland
2005, no pet.).
In
his response, appellant contends that his trial counsel provided ineffective
assistance at  the time he entered his original plea of guilty and that the
punishment imposed after his guilt was adjudicated Agrossly overrepresent[ed] the seriousness of
the actual circumstances of this case.@ 
The Texas Court of Criminal Appeals stated in Bledsoe v. State, 178
S.W.3d 824, 826-27 (Tex. Crim. App. 2005), that the court of appeals is to
review appellant=s pro
se claims and examine the record in order to determine whether the record
reflects no reversible error and the appeal should be dismissed or whether
arguable grounds exist and new counsel should be appointed.  We have complied
with the requirements in Bledsoe and have found no reversible error.
Following
the procedures outlined in Anders, we have independently reviewed the
record, and we agree that the appeal is without merit.  We note that counsel
has the responsibility to advise appellant that he may file a petition for
discretionary review by the Texas Court of Criminal Appeals.  Ex parte Owens,
206 S.W.3d 670 (Tex. Crim. App. 2006).  Likewise, this court advises appellant
that he may file a petition for discretionary review pursuant to Tex. R. App. P. 66.  Black v. State, 
217 S.W.3d 687 (Tex. App.CEastland
2007, no pet.). 
The
motion to withdraw is granted, and the appeal is dismissed.
 
PER CURIAM
January 14, 2010
Do not publish. 
See Tex. R. App. P. 47.2(b).
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.